The opinion of the court was delivered by
Case, J.
Prosecutor seeks a writ of certiorari to review the action of the state highway commission in resolving to acquire prosecutor’s lands by condemnation. Two tracts are covered by the resolution, one of which is for right of way purposes and is not under dispute. The controversy centers around the second tract which is sought for purposes of “clear view” or “clear vision.” The latter tract is at the corner of the state highway and a municipal street known as Townley street. Prosecutor produces depositions tending to show that the traffic on the cross street is not great, argues that the necessity for the acquisition of the land is a proper subject of review and contends, in brief, that “at present no traffic is crossing the highway at the intersection in question; possibly when that condition exists the commission would *480then have the right to acquire an easement over this land for view purposes.”
The State Highway Commission is authorized to acquire land by condemnation for any purposes consistent with highways, including the removal of obstructions to view. Frelinghuysen v. State Highway Commissiont 8 N. J. Adv. Rep. 644. The determination as to whether or not the present or prospective traffic at the intersection of the state highway with a cross street is such as to require the removal of obstructions to view is within the province of the commission. Delaware River Transportation Co. v. Trenton, 85 N. J. L. 479; McCarty v. Boulevard Commissioners of Hudson County, 91 Id. 144. Certainly such a determination as to land at the immediate intersection of cross streets is not an arbitrary or unreasonable act.
The writ of certiorari is denied, with costs.